                                                                                         FILED
                                                                                2020 Mar-27 PM 03:13
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

MOHAMMAD M. TAHIR, et al.,              }
                                        }
      Plaintiffs,                       }
                                        }
v.                                      }       Case No. 4:18-CV-00354-CLM
                                        }
MARK A. PACHECO, et al.,                }
                                        }
      Defendants.                       }

                    MEMORANDUM OPINION AND ORDER

      Plaintiffs Mohammad M. Tahir, Fnu Mehrose, Mugaddas Ejaz, and Anaya

Chaundhry, a minor, by and through her mother and next friend, Mugaddas Ejaz,

(collectively, the “Plaintiffs”) filed a Complaint against Mark A. Pacheco

(“Pacheco”) and Norfolk Southern Corporation (“Norfolk Southern”) in state court.

Doc. 1-1. Defendants Norfolk Southern then removed that case to this federal

court. Doc. 1. Intervenor Defendant GEICO Indemnity Company intervened in

this case on March 5, 2019. See Docs. 3, 13. This matter is currently before the

court on Defendant Norfolk Southern Corporation’s (“Norfolk Southern”) Renewed

Motion for Summary Judgment. Doc. 41. In Norfolk Southern’s motion for

summary judgment, it asked the court to dismiss the three counts brought against it:

Count I (Respondeat Superior), Count II (Negligent/Wanton Hiring, Training,

Supervision, and/or Retention), and Count IV (Negligent/Wanton Entrustment).
On March 27, 2020, the court held a hearing on the motion for summary judgment.

      Fed. R. Civ. Pro. 56(a) provides that summary judgment is appropriate where

“there is no genuine dispute as to any material fact” and “the movant is entitled to

judgment as a matter of law.” A genuine dispute as to a material fact can be found

only “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

party can demonstrate that a fact is not under genuine dispute by “citing to particular

parts of materials in the record” or “showing that the materials cited do not establish

the absence or presence of a genuine dispute.” Fed. R. Civ. Pro. 56(c)(1)(A)-(B).

A genuine dispute as to a material fact exists “if the nonmoving party has produced

evidence such that a reasonable factfinder could return a verdict in its favor.”

Greenberg v. BellSouth Telecomms., Inc., 498 F.3d 1258, 1263 (11th Cir. 2007)

(quoting Waddell v. Valley Forge Dental Assocs., 276 F.3d 1275, 1279 (11th Cir.

2001)).

      As stated on the record at the hearing, the Court GRANTS Defendant Norfolk

Southern’s motion for summary judgment as to Counts II, III, and IV.              The

dismissed claims are discussed in more detail below.              Further, the Court

incorporates the rationale stated from the bench during the hearing on this motion.

 I.   Count II: Respondeat Superior

      As stated on the record, the Court finds that Count II is due to be dismissed
because Defendant Pacheco was not acting within the scope of his employment when

his vehicle collided with Plaintiffs’ vehicle. The Court also finds that Pacheco was

not engaged in activity that conferred a benefit on Norfolk Southern and even if

Pacheco was acting within the scope of his employment, he abandoned any business

purposes when he pursued activities for personal purposes. Accordingly, Count II

is due to be dismissed.

II.   Counts III and IV: Negligent/Wanton Hiring Training, Supervising, and
      Retention and Negligent/Wanton Entrustment

      As stated on the record, the Court finds both Count III and IV are due to be

dismissed. First, by failing to respond to Norfolk Southern’s arguments in their

response in opposition to summary judgment (doc. 44), Plaintiffs abandoned these

claims. Second, even if they had not abandoned the claims, the Court finds that the

Plaintiffs have presented no evidence to show that Pacheco was incompetent or that

Norfolk Southern knew or should have known of any incompetence on Pacheco’s

part. Accordingly, Counts III and IV are due to be dismissed.

                                 CONCLUSION

      For the reasons explained above and stated on the record at the hearing on this

matter, Norfolk Southern’s Motion for Summary Judgment (doc. 41) is GRANTED

and Counts II, III, and IV are DISMISSED with prejudice. Further, Norfolk

Southern is DISMISSED as a party to the action, as there are no remaining claims
against it. The Clerk is DIRECTED to terminated Norfolk Southern Corporation

as a party to this action.

       DONE and ORDERED this 27th day of March, 2020.


                                  _________________________________
                                  COREY L. MAZE
                                  UNITED STATES DISTRICT JUDGE
